Case 2:18-cv-00454-DBH Document 97 Filed 11/04/20 Page 1 of 2      PageID #: 3266




                        UNITED STATES DISTRICT COURT

                              DISTRICT OF MAINE


 INDIRA YERRAMSETTY,                      )
                                          )
                          PLAINTIFF       )
                                          )
 V.                                       )      CIVIL NO. 2:18-CV-454-DBH
                                          )
 DUNKIN’ DONUTS NORTHEAST,                )
 INC.,                                    )
                                          )
                          DEFENDANT       )


       ORDER ON DEFENDANT’S MOTION FOR RECONSIDERATION


      The defendant has asked me under Local Rule 7(f) to reconsider my Order

denying its motion for summary judgment on a statute of limitations defense.

For the most part it is asking me to revisit my earlier ruling and I see no reason

to do so.

      But one contention does deserve attention. The defendant says that “the

Court did not address when Plaintiff’s disability was removed and the tolling

period ended.” Def.’s Mot. for Recons. at 1 (ECF No. 92). That statement is

correct; I did not address it. That is because I did not understand it to be an

issue. Instead, I stated: “There seems to be no disagreement that ‘[t]he question

presented is whether Indira [Yerramsetty] has produced sufficient evidence of

mental illness at the time the cause of action accrued to avail herself of Maine’s

equitable tolling statute.’” Dec. & Order at 2 (ECF No. 91) (emphasis in original)

(quoting Pl.’s Mem.).
Case 2:18-cv-00454-DBH Document 97 Filed 11/04/20 Page 2 of 2     PageID #: 3267




      Now the defendant points me to pages 14-15 of its original Motion for

Summary Judgment where it briefly said that, even if the plaintiff had a

disability, it was removed by August 2, 2011 (6 years before the complaint was

filed). Def.’s Mot. for Summ J. at 14-15 (ECF No. 78). That text appears under

the argument heading: “(3) Plaintiff Did Not Suffer From ‘Mental Illness’ At

The Time Her Cause Of Action Accrued And Her Claim Was Not Tolled Under

Section 853.” Def.’s Mot. for Summ. J. at 11. Because that argument section

of the motion was focused on the date of the accident (“the time her cause of

action accrued”), I did not understand there was a separate argument that any

mental illness that then existed had later been removed.

      Having now considered the argument, however, I conclude that there is a

factual issue for the jury as to when or whether any qualifying mental illness it

might find was removed.

      Therefore the motion for reconsideration is GRANTED      IN PART,   and the

motion for summary judgment is again DENIED.

      SO ORDERED.

      DATED THIS 4TH DAY OF NOVEMBER, 2020

                                           /S/D. BROCK HORNBY
                                           D. BROCK HORNBY
                                           UNITED STATES DISTRICT JUDGE




                                                                                2
